Judgments, Supreme Court, Bronx County, rendered June 21, 1973, convicting defendants, upon a jury verdict, of two counts of robbery, second degree, grand larceny, third degree and petit larceny, unanimously modified, on the law, to the extent of reversing the convictions on the grand larceny and petit larceny counts and dismissing those counts of the indictment and, as so modified, the judgments are affirmed. It is conceded by the District Attorney and scrutiny of the record warrants concluding that the counts of grand larceny in the third degree and petit larceny were lesser included concurrent counts to robbery in the second degree (see People v Pyles, 44 AD2d 784). The remaining contentions advanced by defendants have been examined and found to be without merit. Concur—Kupferman, J. P., Lupiano, Tilzer, Lane and Nunez, JJ.